MEMORANDUM **
Josseline Hernandez-Flores, a native and citizen of El Salvador, petitions for review of the decision of the Board of Immigration Appeals dismissing her appeal from the immigration judge’s denial of her application for asylum and withholding of removal, and relief under the Convention Against Torture.
We reject Hernandez-Flores’s claim that she is eligible for asylum and withholding of removal based on her anti-gang political opinion or her membership in a particular social group of young El Salvadoreans who refuse to join gangs. See Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir.2009); Santos-Lemus v. Mukasey, 542 F.3d 738, 745-47 (9th Cir.2008). Hernandez-Flores alleged that she has family members who were threatened and killed by the gangs due to their resistance to gang activity, but there was no evidence that the gang was attempting to recruit petitioner because of her family affiliation. Hernandez-Flores’s claim that she is eligible for asylum and withholding of removal based on her membership in a particular social group consisting of her family also fails. See Molina-Estrada v. INS, 293 F.3d 1089, 1095 (9th Cir.2002) (no compel*349ling evidence the applicant was persecuted on account of his family membership). Because Hernandez-Flores failed to demonstrate that she was persecuted, or fears persecution on account of a protected ground, we deny the petition for review as to her asylum and withholding of removal claims. See Barrios, 581 F.3d at 856.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.